            Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 1 of 17




 1                                                               The Honorable Robert S. Lasnik
 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE
 6

 7    ADRIENNE BENSON and MARY                      Case No. 18-cv-00525-RSL
      SIMONSON, individually and on behalf of all
 8    others similarly situated,
                                                    PLAINTIFFS’ OPPOSITION TO
 9                                                  DOUBLEDOWN INTERACTIVE,
                            Plaintiffs,             LLC’S MOTION FOR
10                                                  CERTIFICATION PURSUANT TO
      v.                                            28 U.S.C. § 1292(B) AND FOR STAY
11
      DOUBLEDOWN INTERACTIVE, LLC, a
12    Washington limited liability company, and     NOTING DATE: May 14, 2021
      INTERNATIONAL GAME TECHNOLOGY,
13    a Nevada corporation,
14                           Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

27

     PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                            E DELSON PC
                                                          350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-CV-525-RSL - i                                Tel: 312 589 6370 • Fax: 312 589 6378
              Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 2 of 17




                                                   TABLE OF CONTENTS
 1
       I.       INTRODUCTION ....................................................................................................... 1
 2
       II.      BACKGROUND .......................................................................................................... 2
 3
       III.     ARGUMENT ............................................................................................................... 3
 4
                A.       Choice of Law Issues Are Not Controlling Questions of Law at
 5                       This Stage. ......................................................................................................... 5
 6              B.       DoubleDown Has Not Shown Substantial Ground for Difference of
                         Opinion. ............................................................................................................. 7
 7
                C.       Granting Interlocutory Review Now, Before the Court Has Decided
 8                       Class Certification, Will Not Materially Advance the Termination of
                         Litigation. ........................................................................................................ 11
 9
                D.       DoubleDown’s Motion is Not Timely and Is Just Another Delay
10                       Tactic. .............................................................................................................. 12
11              E.       A Stay Is Unwarranted. .................................................................................. 12
12     IV.      CONCLUSION .......................................................................................................... 12
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                                            E DELSON PC
                                                                                          350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-CV-525-RSL - ii                                                               Tel: 312 589 6370 • Fax: 312 589 6378
                Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 3 of 17




                                                   TABLE OF AUTHORITIES
 1

 2   United States Supreme Court Cases

 3   Camreta v. Greene,
           563 U.S. 692 (2011) ............................................................................................................ 7
 4
     Phillips Petroleum Co. v. Shutts,
 5
             472 U.S. 797 (1985) .......................................................................................................... 10
 6
     United States Court of Appeals Cases
 7
     Couch v. Telescope Inc.,
 8         611 F.3d 629 (9th Cir. 2010) ........................................................................................... 5, 7
 9
     Gravquick A/S v. Trimble Navigation Int’l, Ltd.,
10         323 F.3d 1219 (9th Cir. 2003) ............................................................................................. 9

11   In re Bridgestone/Firestone, Inc.,
             288 F.3d 1012 (7th Cir. 2002) ............................................................................................. 9
12
     In re Cement Antitrust Litig.,
13
            673 F.2d 1020 (9th Cir. 1981) ..................................................................................... 3, 5, 6
14
     James v. Price Stern Sloan, Inc.,
15          283 F.3d 1064 (9th Cir. 2002) ............................................................................................. 3
16   Pilgrim v. Universal Health Card, LLC,
17          660 F.3d 943 (6th Cir. 2011) ............................................................................................... 9

18   Thornell v. Seattle Serv. Bureau, Inc.,
           742 F. App’x 189 (9th Cir. 2018) .................................................................................... 7, 8
19
     United States District Court Cases
20

21   Gagan v. Sharer,
           No. 99-cv-1427-PHX-RCB, 2006 WL 3736057 (D. Ariz. Nov. 6, 2006) ........................ 12
22
     Gragg v. Orange CAB Co., Inc.,
23         No. 12-cv-00576-RSL, 2016 WL 4430023 (W.D. Wash. Apr. 22, 2016) ..................... 3, 4
24   In re Premera Blue Cross Customer Data Sec. Breach Litig.,
25           15-md-2633-SI, 2019 WL 3410382 (D. Or. July 29, 2019) ................................................ 8

26   Kelley v. Microsoft Corp.,
            251 F.R.D. 544 (W.D. Wash. 2008) .................................................................................... 8
27

      PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                                           E DELSON PC
                                                                                          350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - iii                                                             Tel: 312 589 6370 • Fax: 312 589 6378
                 Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 4 of 17




 1   Thornell v. Seattle Serv. Bureau, Inc.,
 2         No. 14-cv-1601-MJP, 2016 WL 3227954 (W.D. Wash. June 13, 2016) ........................ 7, 8

 3   Veridian Credit Union v. Eddie Bauer, LLC,
            295 F. Supp. 3d 1140 (W.D. Wash. 2017) .......................................................................... 8
 4
     Miscellaneous Authority
 5

 6   28 U.S.C. § 1292(b) ................................................................................................................ passim

 7   Fed. R. Civ. P 23 ..................................................................................................................... 1, 4, 5

 8   Ninth Cir. R. 36-3(a) ....................................................................................................................... 7
 9
     Restatement (Second) of Law on Conflict of Laws § 145 .......................................................... 8, 9
10
     Restatement (Second) of Law on Conflict of Laws § 148 .............................................................. 8
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                                               E DELSON PC
                                                                                              350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - iv                                                                  Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 5 of 17




 1   I.     INTRODUCTION

 2          Forty-one days after the Court denied Defendants’ motion to strike nationwide class

 3   allegations, the week after withdrawing a prior § 1292(b) motion, and less than two weeks before

 4   its deadline to finally oppose plaintiffs’ class certification and preliminary injunction motion,

 5   DoubleDown filed yet another Motion for Certification pursuant to 28 U.S.C. § 1292(b). Dkt.

 6   #257 (“Motion”). This time around, DoubleDown seeks interlocutory review of choice of law

 7   determinations underlying the Court’s nearly-two-month-old order denying Defendants’ motion

 8   to strike Plaintiffs’ nationwide class allegations. Despite acknowledging the “federal policy

 9   against piecemeal appeals,” id. at 1, DoubleDown argues—just weeks before class certification

10   will be fully briefed—that the Court should certify these choice of law issues for interlocutory

11   review, stay all other proceedings, and reserve its determination on class certification (and an

12   inevitable Fed. R. Civ. P. 23(f) petition on the certification decision) for another day.

13          Common sense suggests that this eleventh-hour motion offers a silly procedural path

14   forward: it would be wildly inefficient to ask the Ninth Circuit to first review the Court’s choice

15   of law determinations as they relate to Plaintiffs’ class allegations, and shortly thereafter to

16   review all other contested issues underlying the Court’s imminent order on class certification.

17   Unsurprisingly, then, an analysis of the relevant statutory factors militates against granting

18   DoubleDown relief under § 1292(b) here. In fact, the Motion fails to establish any of the three

19   necessary conditions for an interlocutory review under § 1292(b). The questions DoubleDown

20   seeks to have certified are not “controlling” questions here, among other reasons because

21   Plaintiffs are determined to pursue through summary judgment and/or trial their claims for

22   preliminary and final injunctive relief. Nor has DoubleDown demonstrated that there is

23   “substantial ground for difference of opinion” as to the Court’s resolution of DoubleDown’s

24   proposed questions for certification, given that the Court conducted a straightforward application

25   of the appropriate “most significant relationship” test and that the Court unremarkably dispensed

26   with Defendants’ Hail Mary constitutional arguments. Finally, interlocutory review of the

27   Court’s choice of law determinations will not materially advance the ultimate termination of this

      PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                      E DELSON PC
                                                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 1                                          Tel: 312 589 6370 • Fax: 312 589 6378
              Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 6 of 17




 1   litigation, among other reasons because more than a thousand class members nationwide—all of

 2   them represented by Plaintiffs’ counsel—are waiting in the wings to file new single-state class

 3   actions, in this District, if they are jettisoned from the currently-pleaded class. Consequently, an

 4   (unlikely) reversal on appeal would serve only to fracture this action into dozens of smaller

 5   actions in this district.

 6           Because DoubleDown fails to meet its burden under § 1292(b) and also fails to explain

 7   its delay in filing this Motion following the relevant Court order, the Court should decline to

 8   certify any questions for interlocutory appeal. Finally, because interlocutory review is not

 9   warranted, there is no reason for a stay. The Court has set a date for trial in November 2021 and

10   should not reward DoubleDown for yet again attempting in bad faith to stall out this litigation.

11   II.     BACKGROUND

12           In the time since Plaintiffs moved for class certification and a preliminary injunction on

13   February 25, 2021, Defendants have tried one stall gambit after another. First, they filed a

14   motion for relief from their deadline to oppose, claiming that they needed time to depose “the

15   eighteen individuals who submitted declarations in support of Plaintiffs’ Motion” and then to

16   conduct “written discovery regarding those individuals.” Dkt. #188 at 1. On March 10, 2021, the

17   Court adopted the compromise schedule proposed by Plaintiffs, which gave Defendants “almost

18   a month . . . to conduct eight remote depositions” and ordered Defendants to file their opposition

19   by April 5, 2021. Dkt. #206 at 3. The Court also ordered that discovery should be completed by

20   July 6, 2021, and set a trial date for November 2021. Dkt. #208.

21           After scheduling the eight remote depositions, Plaintiffs agreed to a second extension of

22   Defendants’ deadline to respond to the class certification and preliminary injunction motion, this

23   time until April 14, 2021. Dkt. #214. Then, after the spouse of one of the Davis Wright Tremaine

24   associates staffed on this case went into premature labor, Plaintiffs agreed to a third extension,

25   this time to April 28, 2021. Dkt. #226. Then, after Defendant International Game Technology

26   began arguing—three years into the case—that Plaintiffs had sued the wrong IGT entity,

27   Defendants negotiated for and Plaintiffs agreed to a fourth extension, this time continuing

      PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                     E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 2                                         Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 7 of 17




 1   Defendants’ response deadline to May 11, 2021, see Dkt. #247 at 2.

 2           All along, DoubleDown has complained that its legal resources were stretched too thin to

 3   multitask between opposing the certification and injunction motion and engaging in other routine

 4   litigation activities. For example, DoubleDown argued that it could not search for documents or

 5   “address . . . nearly year-old discovery issues . . . while it is working to respond to Plaintiffs’

 6   motion for class certification and preliminary injunction.” Declaration of Todd Logan (“Logan

 7   Decl.”) ¶ 5, Ex. C (March 28, 2021 email also claiming “Double Down’s internal and external

 8   resources are focused on the opposition to class certification and preliminary injunction”); see

 9   also Logan Decl. ¶ 3, Ex. A (March 17, 2021 email offering to propose custodians and search

10   terms “after class certification and preliminary injunction briefing is completed”); Logan Decl. ¶

11   4, Ex. B (March 22, 2021 email protesting that Plaintiffs “are requesting Double Down proceed

12   with the ESI protocol . . . during the few weeks it has to respond to Plaintiffs’ class cert/PI” and

13   offering to provide further information “after it is done with this briefing”).

14           Despite these complaints, DoubleDown has used these repeated extensions to file three

15   new contested motions, all of which seek to stay the case: a “renewed” motion to compel

16   arbitration and to stay, Dkt. #264; a subsequently-withdrawn § 1292(b) motion on abstention

17   issues, Dkt. #230; and now this § 1292(b) motion on choice of law issues, Dkt. #257.

18   DoubleDown filed this Motion forty-one days after the Court issued the order DoubleDown

19   seeks to appeal, Dkt. #209.

20   III.    ARGUMENT

21           28 U.S.C. § 1292(b) empowers district courts to approve immediate appeals of

22   interlocutory orders by certifying that the order “involves a controlling question of law as to

23   which there is substantial ground for difference of opinion and that an immediate appeal from the

24   order may materially advance the ultimate termination of the litigation.” James v. Price Stern

25   Sloan, Inc., 283 F.3d 1064, 1067 n.6 (9th Cir. 2002) (quoting 28 U.S.C. § 1292(b)). Because

26   § 1292(b) “is a departure from the normal rule that only final judgments are appealable,” it “must

27   be construed narrowly,” id., and should be applied “only in exceptional situations,” In re Cement

      PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                      E DELSON PC
                                                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 3                                          Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 8 of 17




 1   Antitrust Litig., 673 F.2d 1020, 1026 (9th Cir. 1981); Gragg v. Orange CAB Co., Inc., No. 12-cv-

 2   0576-RSL, 2016 WL 4430023, at *1 (W.D. Wash. Apr. 22, 2016).

 3           Here, DoubleDown seeks to certify four questions for interlocutory review:
 4           (1) whether the “application of . . . Washington law to transactions between DDI and
                 non-Washington residents . . . improperly grant[s] Washington law extraterritorial
 5               effect under the dormant Commerce Clause[;]”
 6           (2) whether the “application of . . . Washington law to transactions between DDI and
                 non-Washington residents . . . improperly appl[ies] Washington substantive law to
 7               Defendants’ conduct in violation of the Due Process Clause[;]”
 8           (3) whether Washington law should “be applied to claims of nonresident putative class
                 members” under Washington’s choice of law rules; and
 9
             (4) whether “class treatment violate[s] FRCP 23’s predominance and superiority
10               requirements, such that nationwide class claims should be struck” if Washington law
                 does not apply to nonresident putative class members’ claims.
11

12   Mot. at 4-5. The fourth question is premature because there is no opinion for DoubleDown to

13   appeal: the Court has not yet ruled on Plaintiffs’ motion for class certification or made any

14   determination as to whether “class treatment violate[s] FRCP 23’s predominance and superiority

15   requirements,” as DoubleDown admits. See id. 5. The Court’s order denying the motion to strike

16   did not “implicitly reject[]” DoubleDown’s arguments on this issue, id. at 3, because choice of

17   law and class certification are distinct inquiries.

18           As for the first three questions, the Court correctly answered them in its Order Denying

19   Defendants’ Motion to Strike Nationwide Class Allegations, Dkt. #209, and DoubleDown fails

20   to show that any of the necessary conditions for certification under § 1292(b) are met. First, the

21   Court’s findings regarding the application of Washington law to Plaintiffs’ nationwide class

22   claims do not contain any controlling question of law. Second, DoubleDown has not shown that

23   there is substantial ground for difference of opinion regarding the Court’s choice-of-law analysis

24   or the constitutional implications of that analysis. Third, certifying these questions for

25   interlocutory review at this stage will not materially advance the ultimate termination of the

26   litigation. After the Court rules on class certification, both parties will have the right to seek to

27   appeal under Fed. R. Civ. P. 23(f), and there is no reason DoubleDown cannot wait until then to

      PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                       E DELSON PC
                                                                      350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 4                                           Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 9 of 17




 1   seek appellate review of these questions.

 2           Failing to meet any one of these conditions is grounds to deny a motion brought under

 3   § 1292(b). See Couch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir. 2010) (“Certification under

 4   § 1292(b) requires the district court to expressly find in writing that all three § 1292(b)

 5   requirements are met.” (emphasis added)). Here, DoubleDown fails to meet any of the

 6   conditions, and fails to offer any explanation for the delay in filing this Motion. For these

 7   reasons, the Court should deny the Motion for certification and the request for a stay.

 8       A. Choice of Law Issues Are Not Controlling Questions of Law at This Stage.

 9           DoubleDown argues that the choice-of-law questions are controlling questions of law

10   because a Ninth Circuit ruling that “Washington law does not apply to nonresident putative class

11   members” would “greatly limit[] the number of putative class members.” Mot. at 5-6.

12   DoubleDown makes no other arguments as to why choice-of-law questions are controlling here,

13   adding only that such questions “are frequently cited by courts as one of the axiomatic

14   controlling questions of law” and are “purely legal issue[s] . . . . well suited to appeal.” Id. at 6.

15   Though choice-of-law questions are often “fundamental,” id., resolution of the issue on appeal at

16   this moment in this particular case would not “materially affect the outcome of the litigation in

17   the district court.” In re Cement Antitrust Litig., 673 F.2d at 1026.

18           Plaintiffs’ motion for class certification and a preliminary injunction will be fully briefed

19   by May 25, 2021. After that decision, any party will have the opportunity to seek appellate

20   review under Fed. R. Civ. P. 23(f)—an outcome DoubleDown anticipates. See Mot. at 12

21   (“Otherwise, the parties will continue with class discovery, and on to class certification, only to

22   have the issue appealed under Fed. R. Civ. P. 23(f), when the Court decides the parties’ class

23   certification motion.”). Engaging in successive interlocutory—the first under § 1292(b) and the

24   second under Fed. R. Civ. P. 23(f)—would be a waste of the judiciary’s resources and inject

25   needlessly additional delay to the progress of this litigation. Should the Ninth Circuit accept an

26   appeal of the class certification decision, it would have the authority to address these choice of

27   law issues, so an interlocutory appeal to decide these issues now is unnecessary.

      PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                       E DELSON PC
                                                                      350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 5                                           Tel: 312 589 6370 • Fax: 312 589 6378
               Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 10 of 17




 1             And even if the Ninth Circuit were to reverse this Court’s order and strike Plaintiffs’

 2   nationwide class allegations, Plaintiffs—who are both citizens of the state of Washington—

 3   would nevertheless aggressively pursue their claims, including their claims for preliminary and

 4   final injunctive relief, on behalf of a class of Washingtonians. Given the impact of the injunctive

 5   relief Plaintiffs seek, it is difficult to see how a decision about the geographic contours of any

 6   certified class would “materially affect the outcome of the litigation in the district court.” In re

 7   Cement Antitrust Litig., 673 F.2d at 1026.

 8             Further, Plaintiffs’ counsel from Edelson PC individually represents more than 1,000

 9   DoubleDown players nationwide. See Logan Decl. ¶ 6. If the Ninth Circuit were to reverse this

10   Court’s order and cast those players out of the pleaded class in this case, Plaintiffs’ counsel

11   anticipate that many of those players would immediately file new proposed class action lawsuits,

12   in this district, on behalf of single-state classes. Plaintiffs’ counsel further anticipates seeking to

13   relate and/or consolidate those actions—likely dozens of them—with this one. Consequently,

14   while a reversal on appeal might “greatly limit[] the number of putative class members” on this

15   particular docket number, the net effect would be largely limited to determining the procedural

16   vehicle(s) of the claims for relief pursued by members of the currently-proposed class. In other

17   words, an appellate decision reversing this Court’s opinion on choice-of-law questions would

18   neither have any bearing on the merits of Plaintiffs’ claims nor would it narrow any of the issues

19   to be litigated and tried. Rather, it would simply fracture this case into many related actions

20   and/or consolidated actions, in this Court, against the same Defendants.1

21             Because neither decision by the Ninth Circuit would “materially affect the outcome of the

22   litigation in the district court,” DoubleDown has not shown that the proposed issues for appeal

23   are controlling questions of law in this case.

24

25
     1
              Of course, a denial of class certification could lead to a similar fracturing, but Plaintiffs and other
26   DoubleDown users would be able to plead new claims with the benefit of this Court’s decision on the various
     elements of class certification (e.g., whether Plaintiffs are adequate class representatives). In other words, this
27   Court’s decision on class certification will help all parties proceed with litigation more efficiently.


         PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                               E DELSON PC
                                                                                 350 N LaSalle Street, 14th Floor, Chicago, IL 60654
         CASE NO. 18-CV-525-RSL - 6                                                   Tel: 312 589 6370 • Fax: 312 589 6378
               Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 11 of 17




 1         B. DoubleDown Has Not Shown Substantial Ground for Difference of Opinion.

 2             DoubleDown also argues that “reasonable jurists could disagree” as to “[w]hether

 3   Washington law can constitutionally apply to claimed ‘gambling’ transactions initiated by non-

 4   Washington residents and consummated outside Washington.” Mot. at 7. But the “controlling

 5   law” on these questions is not unclear, and it is not a novel or difficult issue to determine

 6   whether Washington law can constitutionally be applied to a business headquartered in Seattle

 7   and adopting Washington law in its Terms of Use. DoubleDown has failed to show “substantial

 8   ground for difference of opinion” on any of the questions it seeks to certify.

 9             To determine whether “substantial ground for difference of opinion” exists, “courts must

10   examine to what extent the controlling law is unclear,” often looking to whether “the circuits are

11   in dispute on the question and the court of appeals of the circuit has not spoken on the point . . .

12   or if novel and difficult questions of first impression are presented.” Couch, 611 F.3d at 633.

13   However, “just because a court is the first to rule on a particular question . . . does not mean there

14   is such a substantial difference of opinion as will support an interlocutory appeal.” Id.

15             DoubleDown seeks to certify as an issue for interlocutory review whether Washington

16   law should be applied to claims of nonresident putative class members under Washington’s

17   choice of law rules. Mot. at 4-5. Yet DoubleDown does not explain where or how the Court

18   purportedly erred in its choice-of-law analysis. See generally id. at 7-10. The one case

19   DoubleDown cites from this circuit is Thornell v. Seattle Serv. Bureau, Inc., No. 14-cv-1601-

20   MJP, 2016 WL 3227954, at *2-3 (W.D. Wash. June 13, 2016), aff’d, 742 F. App’x 189 (9th Cir.

21   2018). DoubleDown asserts that the Thornell court “found that Washington’s CPA does not

22   apply in favor of nonresident plaintiffs allegedly harmed where they live,” but ignores the

23   important distinctions between that case and this one.2 Mot. at 3-4. In Thornell, a case about

24   deceptive debt collection letters, the Court simply found that “the CPA does not contain a

25   statutory choice-of-law directive” and so applied the most significant relationship test prescribed

26
     2
            In any event, the Ninth Circuit’s unpublished affirmance in Thornell is not binding on this Court. See
27   Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011); Ninth Cir. R. 36-3(a).


         PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                           E DELSON PC
                                                                             350 N LaSalle Street, 14th Floor, Chicago, IL 60654
         CASE NO. 18-CV-525-RSL - 7                                               Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 12 of 17




 1   by Section 148 of the Restatement (Second) of Law on Conflict of Laws—the section on fraud

 2   and misrepresentation claims. Id. at *3-4; see also Thornell v. Seattle Serv. Bureau, Inc., 742 F.

 3   App’x 189, 191 (9th Cir. 2018) (affirming the district court’s reliance on Section 148 for

 4   misrepresentation claims). Based on the factors listed in Section 148, the Thornell court found

 5   that Texas had the most significant relationship to the plaintiff’s claims. 2016 WL 3227954,

 6   at *4

 7           Here, by contrast, the Court properly relied on Section 145 of the Restatement, which

 8   instructs courts to consider “(a) the place where the injury occurred, (b) the place where the

 9   conduct causing the injury occurred, (c) the domicile, residence, nationality, place of

10   incorporation and place of business of the parties, and (d) the place where the relationship, if

11   any, between the parties is centered.” Dkt. #209 at 7. Weighing these factors, this Court found

12   that Washington has the most significant relationship to Plaintiffs’ claims since it is “the

13   domicile of Double Down and some portion of the plaintiff class,” and since “any liability-

14   generating conduct . . . occurred [in Washington].” Id. at 8. The Court also noted that, until April

15   2020, DoubleDown’s terms and conditions “specified that Washington law would govern any

16   dispute, controversy, or claim related to the services provided.” Id. at 8 n.4. DoubleDown does

17   not argue that the Court erred in relying on Section 145 of the Restatement, nor does it make any

18   arguments about the Court’s balancing of those factors. Because this Court conducted its choice

19   of law analysis by applying a different Section of the Restatement to a different set of claims and

20   facts, Thornell does not suggest that there is “substantial ground for difference of opinion” on the

21   choice of law in this case. Indeed, other cases in this District have found that the application of

22   Washington law to a nationwide class’s CPA claims would be appropriate under the

23   Restatement. See, e.g., Kelley v. Microsoft Corp., 251 F.R.D. 544, 553 (W.D. Wash. 2008)

24   (applying Washington law to all putative class members’ deceptive practices claims); Veridian

25   Credit Union v. Eddie Bauer, LLC, 295 F. Supp. 3d 1140, 1155 (W.D. Wash. 2017) (finding that

26   Washington law applied to putative class members’ claims for CPA and statutory violations); In

27   re Premera Blue Cross Customer Data Sec. Breach Litig., 15-md-2633-SI, 2019 WL 3410382, at

      PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                     E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 8                                         Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 13 of 17




 1   *15 (D. Or. July 29, 2019) (applying Section 145 to CPA and Negligence claims, holding that

 2   Washington law applied to a nationwide settlement class).

 3          DoubleDown points to two other cases from other circuits declining to certify a

 4   nationwide class of consumers, Mot. at 9, but those cases are neither controlling nor even

 5   persuasive to the choice-of-law analysis in this case. In Pilgrim v. Universal Health Card, LLC,

 6   for instance, the Sixth Circuit applied Ohio’s choice-of-law rules to conclude that “the consumer-

 7   protection laws of the potential class members’ home States will govern their claims.” 660 F.3d

 8   943, 946 (6th Cir. 2011). But the plaintiffs in Pilgrim—like those in Thornell—raised claims of

 9   misrepresentation, so the court focused especially on the place of injury as an important indicator

10   of the state with the “strongest interest in regulating such conduct.” Id. Similarly, in In re

11   Bridgestone/Firestone, Inc., the Seventh Circuit applied Indiana choice-of-law rules—which “in

12   all but exceptional cases . . . appl[y] the law of the place where harm occurred”—to determine

13   that the law of the states “where the buyers live” would govern plaintiffs’ “warranty and

14   consumer fraud claims.” 288 F.3d 1012, 1018 (7th Cir. 2002). Neither of these cases suggests

15   that this Court improperly applied Washington’s choice of law rules to the Plaintiffs’ RMLGA or

16   CPA claims, so neither case suggests “substantial ground for difference of opinion” regarding the

17   Court’s choice of law analysis.

18          DoubleDown also seeks to appeal whether the application of substantive Washington law

19   to transactions between DDI and non-Washington residents . . . improperly grant[s] Washington

20   law extraterritorial effect under the dormant Commerce Clause.” Mot. at 4. DoubleDown states

21   that this Court’s order denying the motion to strike “does not address th[e] critical constitutional

22   background” of the choice-of-law analysis, and claims that “statutes attempting to regulate

23   conduct extraterritorially violate the dormant Commerce Clause.” Id. at 7. Neither one of these

24   statements is true. The Court specifically addressed Defendants’ dormant Commerce Clause

25   arguments in its order denying the motion to strike, Dkt. #209 at 3-5, and explained that “a state

26   may regulate commercial relationships ‘in which at least one party is located in [the forum],’” id.

27   at 4 (citing Gravquick A/S v. Trimble Navigation Int’l, Ltd., 323 F.3d 1219, 1224 (9th Cir.

      PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                      E DELSON PC
                                                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 9                                          Tel: 312 589 6370 • Fax: 312 589 6378
            Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 14 of 17




 1   2003)). As the Court previously explained, the cases DoubleDown cites—Sam Francis

 2   Foundation v. Christies, Inc. and Rahmani v. Resorts International Hotel, Inc.—are

 3   distinguishable because neither party to the transactions at issue in those cases was a Washington

 4   resident. Id. at 4 n.3. Here, on the other hand, “Double Down’s development, publication, and

 5   maintenance of its allegedly illegal casino games occurred at its headquarters in Washington, and

 6   both the RM[LG]A and the CPA are aimed, in part, at regulating the conduct of Washington

 7   businesses within the state.” Id. at 4. Applying Washington law in this case, therefore, does not

 8   burden extraterritorial commerce in violation of the dormant Commerce Clause, and

 9   DoubleDown has not pointed to any apposite cases suggesting “substantial ground for difference

10   of opinion” on this point.

11          Finally, DoubleDown wants to determine through an interlocutory appeal whether the

12   “application of substantive Washington law to transactions between DDI and non-Washington

13   residents” violates the Due Process Clause. Mot. at 4. DoubleDown claims that the Court did not

14   address its contention that “the proposed nationwide class violates ‘constitutional limits to the

15   choice of law’ applicable to those class members with an insufficient connection [to]

16   Washington state.” Id. (citing Dkt. #128 at 16-24). But DoubleDown has not come close to

17   establishing—either in its original motion to strike or in this § 1292(b) Motion—that the

18   application of Washington law to nationwide class claims violates Due Process. In both motions,

19   DoubleDown cites the standard developed in Phillips Petroleum Company v. Shutts but fails to

20   show that applying Washington law in this case would fall short of that constitutional minimum.

21   In Shutts, the Court found that the forum state “must have a significant contact or significant

22   aggregation of contacts to the claims asserted by each member of the plaintiff class . . . in order

23   to ensure that the choice of [the forum state’s] law is not arbitrary or unfair.” 472 U.S. 797, 821-

24   22 (1985) (internal quotation marks omitted). The Shutts Court declined to apply Kansas law to a

25   nationwide class action because “over 99% of the gas leases [at issue] and some 97% of the

26   plaintiffs in the case had no apparent connection to the State of Kansas except for this lawsuit,”

27   id. at 815, and because “[t]here is no indication that when the leases . . . outside of Kansas were

      PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                     E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 10                                        Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 15 of 17




 1   executed, the parties had any idea that Kansas law would control,” id. at 822. Here, by contrast,

 2   “any liability-generating conduct on [DoubleDown’s] part occurred [in Washington], from

 3   creating, publishing, and maintaining the allegedly illegal gambling games to collecting

 4   payments from players around the country for virtual chips.” Dkt. #209 at 8. Moreover, “Double

 5   Down does not dispute[] that until April 2020, the terms and conditions under which customers

 6   downloaded Double Down’s games specified that Washington law would govern any dispute,

 7   controversy, or claim related to the services provided.” Id. at 8 n.4; Dkt. #39 at ECF 18

 8   (DoubleDown Casino Terms and Conditions). Washington thus has significant contacts to the

 9   claims asserted by each member of Plaintiffs’ proposed nationwide classes—contacts that were

10   not present in Shutts—so the application of Washington law to those claims is constitutional.

11          Because DoubleDown has failed to show substantial ground for difference of opinion as

12   to any questions proposed for certification, the Court should deny the Motion.

13
        C. Granting Interlocutory Review Now, Before the Court Has Decided Class
14         Certification, Will Not Materially Advance the Termination of Litigation.
15          For the third condition under § 1292(b), DoubleDown argues that “an appeal could

16   materially advance the resolution of litigation in at least three ways”: (1) by “greatly limit[ing]

17   the number of putative class members,” thereby reducing costs and the scope of the case; (2) by

18   “materially advanc[ing] settlement negotiations”; and (3) by resolving legal questions “sooner

19   rather than later.” Mot. at 11-12. None of these present a compelling reason to allow an

20   interlocutory appeal under § 1292(b).

21          As explained above, an appeal of choice-of-law questions at this stage of the litigation

22   will not materially advance the resolution of the litigation because it will lead either to wasteful,

23   back-to-back interlocutory appeals or to the fracturing of the action into multiple related and/or

24   consolidated cases against Defendants. The parties will soon have the opportunity under Rule

25   23(f) to seek appellate review of the Court’s upcoming decision on the motion for class

26   certification, and the Ninth Circuit—were it to accept a 23(f) petition—would surely address the

27   choice-of-law determinations underlying the Court’s class certification order. The Court’s

      PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                     E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 11                                        Tel: 312 589 6370 • Fax: 312 589 6378
              Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 16 of 17




 1   decision on class certification will also advance settlement negotiations far more materially and

 2   directly than DoubleDown’s proposed interlocutory appeal would. In short, there is no efficiency

 3   to be gained by permitting DoubleDown to seek appellate review of the choice-of-law issues

 4   now, rather than waiting a month or two for its opportunity to seek appeal under Rule 23(f).

 5         D. DoubleDown’s Motion is Not Timely and Is Just Another Delay Tactic.

 6            DoubleDown’s delay in bringing this motion provides another reason to deny it. See

 7   Gagan v. Sharer, No. 99-cv-1427-PHX-RCB, 2006 WL 3736057, at *1 (D. Ariz. Nov. 6, 2006)

 8   (“An unreasonable and unexplained delay in seeking certification is sufficient cause for denying

 9   the request.”). Here, DoubleDown filed its § 1292(b) Motion, Dkt. #257, forty-one days after the

10   Court entered the relevant order, Dkt. #209. DoubleDown offers no explanation for this delay,

11   nor for why—after requesting extension after extension to respond to Plaintiffs’ motion for class

12   certification and a preliminary injunction—it has now chosen to file two successive § 1292(b)

13   motions and a motion to compel arbitration, and in each motion has requested a stay of all

14   proceedings. DoubleDown’s newfound interest in interlocutory review, when class certification

15   briefing will be complete in a matter of weeks, is just the latest wrench DoubleDown has tried to

16   throw in the gears of this case. The Court should not reward that kind of litigation conduct.

17         E. A Stay Is Unwarranted.

18            Finally, DoubleDown asks for a “stay pending appellate review” in order to “avoid

19   additional class discovery and dispositive motions practice and limit the scope of trial

20   preparation and trial.” Mot. at 12. Because certification under § 1292(b) is improper, there is no

21   need for a stay pending the outcome of any interlocutory appeal. Even if the Court certifies any

22   of DoubleDown’s proposed questions for interlocutory review, the Court should deny a stay

23   pending appeal, as such a stay would serve only to further delay Plaintiffs’ attempts to obtain a

24   final decision on the merits of their claims.

25   IV.      CONCLUSION

26            The Court should deny Defendants’ motion to certify questions for interlocutory appeal,

27   and in any event should not grant a stay pending appeal.

      PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                    E DELSON PC
                                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 12                                       Tel: 312 589 6370 • Fax: 312 589 6378
           Case 2:18-cv-00525-RSL Document 269 Filed 05/10/21 Page 17 of 17




 1   Dated: May 10, 2021                          Respectfully submitted,

 2
                                                  ADRIENNE BENSON and MARY SIMONSON
 3
                                                  individually and on behalf of all others similarly
 4                                                situated,

 5                                                By: /s/ Todd Logan
 6                                                Rafey S. Balabanian*
                                                  rbalabanian@edelson.com
 7
                                                  Todd Logan*
 8                                                tlogan@edelson.com
                                                  Brandt Silver-Korn*
 9                                                bsilverkorn@edelson.com
                                                  EDELSON PC
10                                                150 California Street, 18th Floor
11                                                San Francisco, CA 94111
                                                  Tel: 415.212.9300/Fax: 415.373.9435
12
                                                  By: /s/ Alexander G. Tievsky
13
                                                  Jay Edelson*
14                                                jedelson@edelson.com
15                                                Alexander G. Tievsky, WSBA #57125
                                                  atievsky@edelson.com
16                                                Amy B. Hausmann*
                                                  abhausmann@edelson.com
17                                                EDELSON PC
                                                  350 N LaSalle Street, 14th Floor
18                                                Chicago, IL 60654
19                                                Tel: 312.589.6370 / Fax: 312.589.6378

20                                                By: /s/ Cecily C. Shiel

21                                                Cecily C. Shiel, WSBA #50061
                                                  cshiel@tousley.com
22
                                                  TOUSLEY BRAIN STEPHENS PLLC
23                                                1700 Seventh Avenue, Suite 2200
                                                  Seattle, Washington 98101-4416
24                                                Tel: 206.682.5600

25                                                *Admitted pro hac vice
26
                                                  Attorneys for Plaintiffs
27

     PLS.’ OPP’N TO DOUBLEDOWN’S § 1292(B) MOT.                                    E DELSON PC
                                                                  350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-CV-525-RSL - 13                                       Tel: 312 589 6370 • Fax: 312 589 6378
